


HERITAGE - CRYSTAL CLEAN, INC.
OMNIBUS INCENTIVE PLAN OF 2008
AMENDED AND RESTATED STOCK OPTION GRANT


This letter hereby amends and restates the stock option grant notice and
agreement (the “Agreement”) previously provided to you on March 17, 2008 (the
“Grant Date”). The agreement has been amended to change the terms relating to
the expiration date of vested options as a result of death or permanent
disability. This amendment and restatement of the Agreement does not grant any
additional options or awards.


To: John Lucks (referred to herein as “Grantee” or “you”)


                                                                                                                                                                                                                                                                                                                                                                         
Heritage - Crystal Clean, Inc. (the “Company”) has granted you a stock option
Award (this “Award”), effective March 17, 2008. This Award is subject to the
terms of this Stock Option Grant Notice and Agreement, as amended and restated,
and is made under the Heritage - Crystal Clean, Inc. Omnibus Incentive Plan of
2008 (the "Plan") which is incorporated into this Agreement by reference. Any
capitalized terms used herein that are otherwise undefined shall have the same
meaning provided in the Plan.


1.Acceptance of Terms and Conditions. By accepting this Award, you agree to be
bound by the terms and conditions herein, the Plan and any and all conditions
established by the Company in connection with Awards issued under the Plan, and
understand that this Award does not confer any legal or equitable right (other
than those rights constituting the Award itself) against the Company or any
Subsidiary directly or indirectly, or give rise to any cause of action at law or
in equity against the Company.


2.Exercise Right. Your Award is to purchase, on the terms and conditions set
forth below, the following number of shares (the “Option Shares”) of the
Company's common stock, par value $.01 per share (the “Common Stock”) at the
exercise price specified below (the “Exercise Price”).


Number of Option Shares
Exercise Price Per Option Share
127,264
$11.50



3.Option Type. This Award is comprised of non-qualified stock options and is
intended to conform in all respects with the Plan. Copies of the Plan and the
Participation Guide/Prospectus for the Plan (the “Plan Prospectus”) are
incorporated herein by reference, and are available from the Company's
Compensation Committee. This Award is not intended to qualify as an incentive
stock option within the meaning of Section 422 of the Internal Revenue Code of
1986, as amended.


4.Expiration Date. The Option Shares granted herein expire on the tenth
anniversary of the Grant Date (the “Expiration Date”)


5.Vesting. This Award may be exercised only to the extent it has vested. Subject
to Paragraph 8 below, and provided that, for each of the below-stated
anniversary dates on which you continue to be employed by the Company or any of
its Subsidiaries (collectively, the “HCCI Companies”), you will vest in the
below-stated percentage of the total number Option Shares awarded under this
Agreement until you are 100% vested in your Award:
Date
Vested % of Option Shares Awarded
March 17, 2008
100%
 
 



6.Death, or Total Disability. In the event that you cease active employment with
the HCCI Companies because of your death or permanent and total disability (as
defined under the appropriate disability




--------------------------------------------------------------------------------




benefit plan if applicable), no additional Option Shares shall vest after the
date of death or the date you are determined to be permanently and totally
disabled, and the last date on which any vested Option Shares may be exercised
is the Expiration Date.


7.Retirement. The retirement provisions described in this Paragraph apply solely
to this Agreement. If you cease active employment with the HCCI Companies after
attaining age 62 or older and completing at least 10 years of service with the
HCCI Companies, irrespective of whether you become a member of the Board of
Directors of the Company, no additional shares shall vest, and the last date on
which any vested Option Shares may be exercised is the six-month anniversary of
your retirement date (or the Expiration Date, if earlier).
8.Other Terminations of Employment and Change in Control.


a.     Involuntary Termination With Severance. If your employment with the
Company is terminated by the Company without Cause (a “Severance Event
Termination”), then no additional shares shall vest, and the last date on which
vested Option Shares may be exercised is the six month anniversary of the date
of termination (or the Expiration Date, if earlier).


b.    Non-Severance Event Termination. If your employment is terminated by the
Company and your employment is terminated for Cause then all vested and unvested
Option Shares are forfeited on the date of termination and may not be exercised.
Any financial gain realized from exercising all or a portion of this Award
before your employment is terminated for Cause shall not be forfeited except as
pursuant to Section 10. “Cause” shall mean any one or more of the following: (1)
any willful failure to perform your required duties and responsibilities, (2)
any act of fraud, embezzlement or material dishonesty in connection with your
performance of duties, which has had or will have a detrimental effect on the
Company, (3) your conviction for or plea of nolo contendere to a felony, or (4)
any willful misconduct resulting in a material financial loss or liability to
the Company or material damage to the reputation of the Company.


c.    Voluntary Termination. If you voluntarily terminate your employment with
the Company, other than as described in Paragraph 7 above, then all unvested
Option Shares are forfeited on the date of termination, and the last date on
which vested Option Shares may be exercised is the three month anniversary of
the date of termination (or the Expiration Date, if earlier).


d.    Change in Control. In the event of a Change of Control as defined in the
Plan, all then outstanding Option Shares shall become vested and exercisable.


9.Exercise. This Award may be exercised in whole or in part for the number of
Option Shares designated by you on either a paper form specified by the Company
or via electronic instructions to the Company's designated agent. Any such
exercise of this Award shall be accompanied by full payment of the Exercise
Price for such number of Option Shares. Payment of the Exercise Price may be
made in one of the following forms:


a.    in cash;


b.    by surrendering previously acquired shares of Common Stock having a Fair
Market Value at the time of exercise equal to the Exercise Price;


c.    by certifying ownership of shares of Common Stock having a Fair Market
Value at the time of exercise equal to the Exercise Price in exchange for a
reduction in the number of shares of Common Stock issuable upon the exercise of
the Award; or


d.    to the extent permitted by applicable law, by delivery of irrevocable
instructions to a broker to (1) promptly deliver to the Company the amount of
sale proceeds from the Stock Option shares or loan proceeds to pay the Exercise
Price and any withholding taxes due to the Company, and (2) deliver to you the
balance of the Stock Option proceeds in the form of cash or shares of Common
Stock (as you select).




--------------------------------------------------------------------------------




In connection with any payment of the Exercise Price by surrender or attesting
to the ownership of shares of Common Stock, proof acceptable to the Company
shall be submitted substantiating the shares owned. The value of previously
acquired shares submitted (directly or by attestation) in payment for the Option
Shares purchased upon exercise shall be equal to the aggregate fair market value
(as defined in the Plan) of such previously acquired shares on the date of the
exercise. Option Shares will be considered finally exercised on the date on
which your payment of the Exercise Price has been received by the Company. The
exercise of any portion of this Award will be considered your acceptance of all
terms and conditions specified in this Agreement. You are personally responsible
for the payment of all taxes related to the exercise.


10.Forfeiture. Notwithstanding anything contained in this Agreement to the
contrary, if, while employed with or providing services to the Company and
continuing for the lesser of 12 months after termination of your service for any
reason or the longest period permitted by applicable law, you engage in any
activity inimical, contrary or harmful to the interests of the Company or any
Subsidiary (referred to herein as “wrongful conduct”), including but not limited
to: (1) competing, directly or indirectly (either as owner, employee or agent),
with any of the businesses of the Company, (2) violating the Company's business
standards and practices, (3) soliciting any present or future employees or
customers of the Company to terminate such employment or business
relationship(s) with the Company, (4) disclosing or misusing any confidential
information regarding the Company, (5) participating in any activity not
approved by the Board of Directors which could reasonably be foreseen as
contributing to or resulting in a Change of Control of the Company (as defined
in the Plan) or (6) disparaging or criticizing the Company or any of its
Subsidiaries, orally or in writing, unless such disparaging or criticizing
comments are (A) made to the Company's officers or members of its Board of
Directors and are intended to address a perceived problem requiring the
attention of the individual(s) to whom such comments are made, or (B) otherwise
protected by a law that prohibits retaliation against an individual making such
comments, then (i) this Award, to the extent it remains unexercised, shall
terminate automatically on the date on which you first engaged in such wrongful
conduct and (ii) you shall pay to the Company in cash any financial gain you
realized from exercising all or a portion of this Award within the 24-month
period immediately preceding such wrongful conduct; provided, however, that such
restrictions shall only apply to the extent not inconsistent with the terms of
your Non-Competition and Non-Disclosure Agreement. If this Section 10 conflicts
with the terms of your Non-Competition and Non-Disclosure Agreement, the terms
of your Non-Competition and Non-Disclosure Agreement shall control. For purposes
of this Paragraph 10, financial gain shall equal, on each date of exercise
during the 24-month period immediately preceding such wrongful conduct, the
difference between the fair market value of the Common Stock on the date of
exercise and the Exercise Price, multiplied by the number of shares of Common
Stock purchased pursuant to that exercise (without reduction for any shares of
Common Stock surrendered or attested to) reduced by any taxes paid in countries
other than the United States to acquire and or exercise and which taxes are not
otherwise eligible for refund from the taxing authorities. By accepting this
Award, you consent to and authorize the Company to deduct from any amounts
payable by the Company to you, any amounts you owe to the Company under this
Paragraph 10.


11.Adjustments. If the number of outstanding shares of Company Common Stock is
changed as a result of a stock split or the like without additional
consideration to the Company, the number of Option Shares subject to this Award
and the Exercise Price shall be adjusted to correspond to the change in the
outstanding shares of Common Stock.


12.Rights as a Stockholder. You will have no rights as a stockholder with
respect to any Option Shares until and unless ownership of such Option Shares
has been transferred to you.


13.Public Offer Waiver. By voluntarily accepting this Award, you acknowledge and
understand that your rights under the Plan are offered to you strictly as an
employee of the HCCI Companies and that this Award is not an offer of securities
made to the general public.


14.Transferability of Option Shares. You may not offer, sell or otherwise
dispose of any Common Stock covered by the Option Shares in a way which would:
(i) require the Company to file any registration statement with the Securities
and Exchange Commission (or any similar filing under state law or the laws of
any other country) or to amend or supplement any such filing or (ii) violate or
cause the Company to violate the




--------------------------------------------------------------------------------




Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended, the rules and regulations promulgated thereunder, any other state or
federal law, or the laws of any other country. The Company reserves the right to
place restrictions on Common Stock received by you pursuant to this Award.


15.Conformity with the Plan. This Award is intended to conform in all respects
with, and is subject to all applicable provisions of the Plan. Inconsistencies
between this Agreement, the Plan, or Plan Prospectus shall be resolved in
accordance with the terms of the Plan. By your acceptance of this Agreement, you
agree to be bound by all of the terms of this Agreement, the Plan, and the Plan
Prospectus.


16.Interpretations. Any dispute, disagreement or question which arises under, or
as a result of, or in any way relates to the interpretation, construction or
application of the Plan, this Agreement, or the Plan Prospectus will be
determined and resolved by the Committee or its authorized delegate. Such
determination or resolution by the Committee or its authorized delegate will be
final, binding and conclusive for all purposes.


17.No Rights to Continued Employment. By voluntarily acknowledging and accepting
this Award, you acknowledge and understand that this Award shall not form part
of any contract of employment between you and any of the HCCI Companies. Nothing
in the Agreement, the Plan Prospectus, or the Plan confers on any Grantee any
right to continue in the employ of the HCCI Companies or in any way affects the
HCCI Companies' right to terminate the Grantee's employment without prior notice
at any time or for any reason. You further acknowledge that this grant is for
future services to the HCCI Companies and is not under any circumstances to be
considered compensation for past services.


18.Consent to Transfer Personal Data. By accepting this Award, you voluntarily
acknowledge and consent to the collection, use, processing and transfer of
personal data as described in this Paragraph. You are not obliged to consent to
such collection, use, processing and transfer of personal data. The Company
holds certain personal information about you, that may include your name, home
address and telephone number, fax number, email address, family size, marital
status, sex, beneficiary information, emergency contacts, passport / visa
information, age, language skills, drivers license information, date of birth,
birth certificate, social security number or other employee identification
number, nationality, C.V. (or resume), wage history, employment references, job
title, employment or severance contract, current wage and benefit information,
personal bank account number, tax related information, plan or benefit
enrollment forms and elections, option or benefit statements, any shares of
stock or directorships in the Company, details of all options or any other
entitlements to shares of stock awarded, canceled, purchased, vested, unvested
or outstanding in the Grantee's favor, for the purpose of managing and
administering the Plan (“Data”). The Company and/or its Subsidiaries will
transfer Data amongst themselves as necessary for the purpose of implementation,
administration and management of your participation in the Plan, and the Company
may further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan. These recipients may
be located throughout the world, including the United States. You authorize them
to receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing your
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
shares of stock on your behalf to a broker or other third party with whom you
may elect to deposit any shares of stock acquired pursuant to the Plan. You may,
at any time, review Data, require any necessary amendments to it or withdraw the
consents herein in writing by contacting the Company.


19.Miscellaneous.


a.Modification. The grant of this Award is documented by the records of the
Committee or its delegate which shall be the final determinant of the number of
shares granted and the conditions of this Agreement. The Committee may amend or
modify this Award in any manner to the extent that the Committee would have had
the authority under the Plan initially to grant such Award, provided that no
such amendment or modification shall impair your rights under this Agreement
without your consent. Except as in accordance with the two immediately preceding
sentences and Paragraph 20, this Agreement may be amended, modified or
supplemented only by an instrument in writing signed by both parties hereto.




--------------------------------------------------------------------------------






b.Governing Law. This Agreement and any controversy arising out of or relating
to this Agreement shall be governed by and construed in accordance with the
General Corporation Law of the State of Delaware as to matters within the scope
thereof. All other matters shall be governed by and construed in accordance with
the internal laws of Illinois without regard to any state's conflict of law
principles. Any legal action related to this Plan shall be brought only in a
federal or state court located in Illinois.


c.Successors and Assigns. Except as otherwise provided herein, this Agreement
will bind and inure to the benefit of the respective successors and permitted
assigns of the parties hereto whether so expressed or not.


d.Waiver. The failure of the Company to enforce at any time any provision of
this Award shall in no way be construed to be a waiver of such provision or any
other provision hereof.


e.Severability. Whenever feasible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.


f.Impact Upon Termination of Employment. By voluntarily acknowledging and
accepting this Award, you agree that no benefits accruing under the Plan will be
reflected in any severance or indemnity payments that the Company may make or be
required to make to you in the future, regardless of the jurisdiction in which
you may be located.


20.Amendment. By accepting this Award, you agree that the granting of the Award
is at the discretion of the Committee and that acceptance of this Award is no
guarantee that future Awards will be granted under the Plan. Notwithstanding
anything in this Agreement, the Plan Prospectus, or the Plan or to the contrary,
this Award may be amended by the Company without the consent of the Grantee,
including but not limited to modifications to any of the rights granted to the
Grantee under this Agreement, at such time and in such manner as the Company may
consider necessary or desirable to reflect changes in law. The Grantee
understands that the Company may amend, resubmit, alter, change, suspend cancel,
or discontinue the Plan at any time without limitation.


21.Plan Documents. The Plan and Plan Prospectus are available by contacting the
Chief Accounting Officer, Ellie Chaves, at (847)836-5670.




GRANTEE                        HERITAGE-CRYSTAL CLEAN, INC.


By:                             By: ________________________________
Print Name: John Lucks                Print Name: Joe
Chalhoub                                        
Title: President & CEO


